Citation Nr: 1420051	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right hip bursitis. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip bursitis.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to November 1993.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a left hip disability and for degenerative disc disease of L4-L5, on the basis that new and material evidence had not been received.

In December 2012, the Board found new and material evidence to reopen each of the Veteran's claims, and remanded the reopened claims for additional development.  At that time, the claims folder reflected that the Veteran was represented by Paralyzed Veterans of America.  However, a new power of attorney in favor of the South Dakota Division of Veterans Affairs had been received at the RO in July 2011 within 90 days of certification of the appeal, which occurred on May 26, 2011.  See 38 C.F.R. § 20.1304(a) (2013).  Although the current representative was not listed on the title page of the Board's December 2012 decision, such was not required as the new power of attorney was not submitted directly to the Board pursuant to 38 C.F.R. § 20.1304(a).  Moreover, there was no prejudice to the Veteran in not recognizing the South Dakota Division of Veterans Affairs as the Veteran's representative at the time of the prior Board decision because the prior Board decision was both a grant and a remand.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

The Board's December 2012 remand required examinations for purposes of obtaining competent etiology opinions as to any current left hip disability and any current low back disability-to include as secondary to the service-connected right hip bursitis, in conjunction with the reopened claims for service connection.  Following the Board's remand, a VA medical facility attempted to schedule the Veteran for examinations as directed, but the Veteran did not report for the examinations scheduled in February 2013.  Here, there is no notice in the claims file (physical or electronic) of any notice(s) of the date and time of the examination(s) sent to the Veteran.  Under these circumstances, the Veteran should be scheduled for new examinations.

Moreover, VA's Appeals Management Center (AMC) readjudicated the claims and issued a supplemental statement of the case (SSOC) in April 2013.  However, the SSOC was sent to the Veteran's former representative and not to the South Dakota Division of Veterans Affairs.  That defect must be cured before the Board can proceed.  Hence, the AMC must send the April 2013 SSOC, and any additional SSOC, to the Veteran's current and correct representative.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder (physical or electronic) VA treatment records dating from May 2013.
 
2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left hip pain and low back pain; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 

(b)  The examiner should also address whether arthritis had its onset in the first post-service year and, if so, the severity thereof.

(c)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right hip bursitis caused any left hip disability or low back disability found to be present.  

(d)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right hip bursitis aggravated (i.e. increased in severity) any left hip disability or low back disability found to be present.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left hip disability or low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right hip bursitis.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  If the Veteran fails to report for any scheduled examination(s), the AMC should obtain and associate with the claims file (physical or electronic) any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in a denial of the claims.  See 38 C.F.R. § 3.655 (2013).  

4.  After ensuring that the requested action is completed, the AMC should re-adjudicate the claims on appeal.  If the benefit sought is not fully granted, the AMC must furnish a SSOC, and a copy of the April 2013 SSOC, to the Veteran's current and correct representative, before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


